Name: Commission Regulation (EEC) No 2041/91 of 11 July 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 7. 91 Official Journal of the European Communities No. L 186/47 COMMISSION REGULATION (EEC) No 2041/91 of 11 July 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1963/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 (*), as last amended by Regulation (EEC) No 2004/91 (8); 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 12 July 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 12 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 164, 24 . 6. 1985, p. 11 . (4) OJ No L 182, 8 . 7. 1991 , p. 44. O OJ No L 167, 25. 7. 1972, p . 9 . (6) OJ No L 201 , 31 . 7. 1990, p . 11 . O OJ No L 169, 29 . 6. 1991 , p . 16. (8) OJ No L 184, 10 . 7. 1991 , p . 15. O OJ No L 266, 28 . 9. 1983, p. 1 . No L 186/48 Official Journal of the European Communities 12. 7 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 7 0 8 0 9 0 10 o 110 12 (') 1 . Gross aids (ECU) : I 1)  Spain 14,665 16,804 16,652 15,160 14,612 14,850  Portugal 21,635 23,774 23,622 22,130 21,582 21,820  Other Member States 14,665 16,804 16,652 15,160 14,612 14,850 2. Final aids : \ I | Seed harvested and processed in :  Federal Republic of Germany (DM) 34,52 39,56 39,20 35,69 34,40 34,96  Netherlands (Fl) 38,90 44,57 44,17 40,21 38,76 39,39  BLEU (Bfrs/Lfrs) 712,08 815,94 808,56 736,11 709,50 721,06  France (FF) 115,79 132,68 131,48 119,70 115,37 117,25  Denmark (Dkr) 131,69 150,90 149,53 136,14 131,21 133,35  Ireland ( £ Irl) 12,887 14,767 14,633 13,322 12,841 13,050  United Kingdom ( £) 11,541 13,257 13,135 11,938 11,497 11,686  Italy (Lit) 25 832 29 599 29 332 26 704 25 738 26 058  Greece (Dr) 3 609,12 4 146,32 4 073,75 3 646,57 3 500,39 3 427,75  Spain (Pta) 2 269,16 2 584,90 2 562,46 2 340,84 2 260,67 2 284,04  Portugal (Esc) 4 568,32 5 001,62 4 960,06 4 641,17 4 527,94 4 538,98 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 7 0 8 0 9 0 10 o 110 12 0 1 . Gross aids (ECU) :  Spain 15,915 18,054 17,902 16,410 15,862 16,100  Portugal 22,885 25,024 24,872 23,380 22,832 23,070  Other Member States 15,915 18,054 17,902 16,410 15,862 16,100 2. Final aids : \ \ l Seed harvested and processed in : l  Federal Republic of Germany (DM) 37,47 42,50 42,14 38,63 37,34 37,90  Netherlands (Fl) 42,22 47,89 47,49 43,53 42,07 42,71  BLEU (Bfrs/Lfrs) 772,77 876,64 869,25 796,81 770,20 781,76  France (FF) 125,66 142,55 141,35 129,57 125,24 127,12 - Denmark (Dkr) 142,91 , 162,12 160,76 147,36 142,44 144,58  Ireland ( £ Irl) 13,986 15,865 15,732 14,421 13,939 14,148  United Kingdom ( £) 12,535 14,251 14,129 12,932 12,491 12,680  Italy (Lit) 28 033 31 801 31 533 28 905 27 940 28 260  Greece (Dr) 3 924,27 4 461,47 4 388,90 3 961,72 3 815,54 3 742,90  Spain (Pta) 2 457,70 2 773,43 2 751,00 2 529,38 2 449,20 2 472,58  Portugal (Esc) 4 829,16 5 262,47 5 220,91 4 902,02 4 788,78 4 799,82 (*) Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. 12. 7 . 91 Official Journal of the European Communities No L 186/49 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 7 8 (') 9 (&gt;) ioo 110 1 . Gross aids (ECU):  Spain 26,041 25,779 26,217 25,087 25,418  Portugal 35,056 32,963 33,393 32,284 32,615  Other Member States 22,816 20,723 21,153 20,044 20,375 2. Final aids : l (a) Seed harvested and processed in (2) : \  Federal Republic of Germany \ (DM) 53,71 48,79 49,80 47,19 47,97  Netherlands (Fl) 60,52 54,97 56,11 53,17 54,05  BLEU (Bfrs/Lfrs) 1 107,86 1 006,23 1 027,11 973,26 989,33  France (FF) 180,15 163,62 167,02 158,26 160,87  Denmark (Dkr) 204,89 186,09 189,95 179,99 182,97  Ireland ( £ Irl) 20,050 18,211 18,589 17,614 17,905  United Kingdom ( £) 17,347 16,354 16,699 15,809 16,073  Italy (Lit) 40 189 36 503 37 260 35 307 35 890  Greece (Dr) 4 428,63 5 117,63 5 190,25 4 858,26 4 942,15  Portugal (Esc) 7 371,36 6 925,25 7 002,41 6 761,84 6 830,85 (b) Seed harvested in Spain and l processed : ll \ \  in Spain (Pta) 4 083,23 3 947,00 4 011,66 3 843,39 3 893,18  in another Member State (Pta) 4 153,33 4 014,09 4 077,56 3 912,38 3 962,17 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 4th period 5th period \ 7 8 9 10 11 12 DM 2,053090 2,051320 2,049970 2,048810 2,048810 2,045900 Fl 2,313750 2,311960 2,310450 2,309100 2,309100 2,305250 Bfrs/Lfrs 42,278500 42,242300 42,210300 42,184900 42,184900 42,113000 FF 6,970980 6,969600 6,967840 6,965730 6,965730 6,957120 Dkr 7,941650 7,935850 7,931550 7,927170 7,927170 7,916780 £Irl 0,767913 0,767961 0,767928 0,768019 0,768019 0,767548 £ 0,697666 0,696373 0,698885 0,699264 0,699264 0,699612 Lit 1 528,96 1 530,80 1 532,56 1 534,35 1 534,35 1 541,38 Dr 224,49700 226,34200 228,22300 230,24400 230,24400 236,77300 Esc 179,28400 180,54500 181,13700 181,69400 181,69400 183,62600' Pta 129,05100 129,30900 129,55800 129,76500 129,76500 130,35800